                                             IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                                  THIRD JUDICIAL DISTRICT AT ANCHORAGE


                                  SHARON H. CARROLL                        )
                                                                           )
                                                 Plaintiff,                )
                                                                           )
                                  vs.                                      )
                                                                           )
                                  HICKEL INVESTMENT                        )
                                  COMPANY,                                 )
                                                                           )
                                                                           )
                                                 Defendant,                )
                                                                           )    Case No. 3AN-18-           CI

                                                                COMPLAINT.

                                  COMES NOW Plaintiff, SHARON CARROLL, by and through her counsel,

                              CROWSON LAW GROUP, and files suit against Defendant, HICKEL

                              INVESTMENT COMPANY and alleges the following:

                                        1.     Plaintiff, SHARON H. CARROLL ("CARROLL"), for all times

                              mentioned herein, was and is a resident of the County of Henrico, Town of Glen

                              Allen, State of Virginia.

                                        2.     Defendant, HICKEL INVESTMENT COMPANY is a licensed

     CROWSON
                              domestic company authorized under the laws o f the State of Alaska to do business
    LAW GROUP
      637 A S  1:4
   A:4,48844m. mtA            in Alaska.
         99501

      907.677-939j
                                        3.     Service on RICKEL INVESTMENT COMPANY will be made
1081 E. PAih844AV4o1 A INV,
         Sin 11 (122()
      WAgo A, Ai AM:A
                              through its Registered Agent, Birch Horton Blamer, Inc, 510 L Street, Suite 700,
            99654

                              Anchorage, Alaska 99501,
                                 carroil v, Nickel Investment Company
                                  Case No, 3AN- I 8-      CI
                                  Complaint
                                  Page I of 5




                                                                              EXHIBIT
                                                                              EXHIBIT
                                                                              EXHIBITB, B,B,Page
                                                                                            Page  11 of
                                                                                             Page 1  of 5
                                                                                                        5
                         Case 3:19-cv-00001-TMB Document 1-2 Filed 01/03/19 Page 1 of 5
                                             4.    The incident described below occurred in the Borough of

                                    Anchorage and, as a result, venue properly lies with this Court.

                                             5.    Jurisdiction properly lies with this Honorable Court.

                                             6.    That on or about October 26, 2017 CARROLL was a guest at the

                                    VOYAGER INN, a lodging establishment owned by HICKEL INVESTMENT

                                    COMPANY and managed by The Hotel Captain Cook.

                                             7.    That on or about October 26, 2017 CARROLL was stepping into

                                    the shower of her guest room at VOYAGER INN, when suddenly and without

                                    warning, the shower floor mat slid out from under her causing her to crash to the

                                    shower floor, falling onto her right knee and left elbow, and breaking her right

                                    tibia.

                                             8.    That the hotel Security Director for The Hotel Captain Cook, Tyler

                                    Drinkenburg, tested the shower floor mat and acknowledged he found it

                                    defective.

                                             9.    That HICKEL INVESTMENT COMPANY did not ensure the

                                    safety of the guests of VOYAGER INN by taking steps to maintain its guest

                                    rooms including, but not limited to, making sure all shower floor mats were
      CR( )wsoN
    LAW GRIK/I)                     secure and slip-proof
       07 A      Et
          OtAiA. .N4.,3.
          9901                               10.   As a direct and proximate result of HICKEL INVESTMENT
      0117.1w77M3.0
                                    COMPANY'S negligent maintenance of VOYAGER'S guest rooms, including
QS I F. PAIA11111- WASII.1 A lwv.
         Sun 11220
      wAsu I.A. A l AsR ,
                                    the bath and shower areas, CARROLL suffered severe and permanent physical
            9965,1


                                        Carroll v. nickel Investment Company
                                        Case No. 3AN-I 8-        Cl
                                        Complaint
                                        Page 2 of 5



                                                                                  EXHIBIT B,
                                                                                  EXHIBIT   B, Page
                                                                                               Page 22 of
                                                                                                       of 5
                                                                                                          5
                             Case 3:19-cv-00001-TMB Document 1-2 Filed 01/03/19 Page 2 of 5
                                   injury.

                                             I 1 . As a direct and proximate result of H1CKEL INVESTMENT

                                   COMPANY'S actions in failing to maintain VOYAGER'S guest rooms,

                                   including the bath and shower areas, such that the guests could take showers in a

                                   safe manner, CARROLL suffered mental injury and severe emotional distress.

                                             12.   As a direct and proximate result of NICKEL INVESTMENT

                                   COMPANY'S negligent actions, CARROLL incurred medical bills and

                                   expenses; and was caused to endure pain and suffering for which CARROLL will

                                   be required to expend and become liable for, and expenses relating to future

                                   medical care and services.

                                             13.   NICKEL INVESTMENT COMPANY had a duty to ensure that

                                   VOYAGER was managed and maintained in a way to ensure the safety of its

                                   guests.

                                             14.   That on the occasion in question HICKEL INVESTMENT

                                   COMPANY was negligent in the following particulars, among others, to-wit:

                                                   a.   Failure to hire competent employees;

                                                   b.   Failure to properly train its employees;
      CIUMMN
     LAW Ci1401                                         Failure to maintain the safety of its guests;
                                                   c.
       61/ A !it nt t
    /km100441,, At mo.14
          998111                                   d,   Negligent operation of its property;
       901-677-9193

1981 P.. PA! wnt WA:01 I A IIWY.
                                                   e.   Reckless management of its employees; and
          Swig:112211
      WASILIA, ALAS/1.,
             9965.i                                f.   Was otherwise careless and negligent in the operation of its
                                                        premises.
                                       Carroll v. Hick! investment Company
                                       Case No. 3 AN-1 8-      Cl
                                       Complaint
                                       Page 3 of 5



                                                                                  EXHIBIT B,
                                                                                  EXHIBIT
                                                                                  EXHIBIT   B, Page
                                                                                            B, Page 333 of
                                                                                               Page     of 55
                                                                                                        of  5
                             Case 3:19-cv-00001-TMB Document 1-2 Filed 01/03/19 Page 3 of 5
                                    15.    That the incident described herein was solely due to the above described

                                           actions of HICKEL INVESTMENT COMPANY without any

                                           comparative negligence or recklessness by CARROLL.

                                    16.    As a direct and proximate result of the incident described above,

                                           CARROLI,, was caused to sustain severe and permanent injury; caused to

                                           incur medical hills and expenses; and was caused to endure pain and

                                           suffering. CARROLL further expended, and will expend and become

                                           liable for, large sums of money for medical care and services endeavoring

                                           to become healed and cured of said injuries. Furthermore, CARROLL,

                                          was precluded from enjoying her usual avocations.

                                                                  PRAYER FOR RELIEF

                                           WHEREFORE, Plaintiff SHARON H. CARROLL prays judgment

                                    against the Defendant, HICKEL INVESTMENT COMPANY, as follows:

                                          1.      For general damages including, but not limited to, pain and
                                                  suffering and mental anguish both in the past and in the future.

                                          2.      For all past and future medical and incidental expenses according
                                                  to proof.

       CROWSON                            3,      For all lost wages past and future according to proof,
      LA W Rot tit
      Itit7 Sitik t
    Am tit ittAi,c,AtAqgN
                                          4.      For costs of suit herein incurred.
            94501
       1)1)7-677.991                      5.      That this case be tried by jury.
19141 N.   PAIstru-WANw A   IN v.
        Sul IE 0220                       6.      For any and all other damages and relief to which CARROLL, is
      WA:5111A, Ai ASIZA
           99(154
                                                  entitled under the laws of the State of Alaska.

                                       -Carroll v. .11i6kel Investment Company
                                       Cass; No. 3AN-I8-        CI
                                       Complaint
                                       Page 4 of 5




                                                                                   EXHIBIT
                                                                                   EXHIBIT
                                                                                   EXHIBITB, B,B,Page
                                                                                                 Page  44 of
                                                                                                  Page 4  of 5
                                                                                                             5
                              Case 3:19-cv-00001-TMB Document 1-2 Filed 01/03/19 Page 4 of 5
                                      Respectfully submitted on this the      I day of December 2018.

                                                                           CROWSON LAW GROUP
                                                                           Attorneys for %hull!'


                                                                           By:
                                                                           Mark I ltyburn, Esq.
                                                                           ABA #1609067
                                                                           Mark@Crowsonlaw.com




        CROWSON
       LAW GROUP
     617 A %pm I
   ANTI if
           945(11

        097.67 7A19.3.

1981     PALtor.o.AVAsin
          Sour 4220
       \Wan LA, Ai ANA
            99654


                                  Carroll          Investment Company
                                  Case No. 3 AN- I 8-
                                  Complaint
                                  Page 5 of 5



                                                                                EXHIBIT
                                                                                EXHIBIT B,
                                                                                EXHIBIT   B, Page
                                                                                          B, Page 55 of
                                                                                             Page 5  of
                                                                                                     of 5
                                                                                                        55
                           Case 3:19-cv-00001-TMB Document 1-2 Filed 01/03/19 Page 5 of 5
